Exhibit 10.1
































SENIOR MANAGEMENT AGREEMENT


BY AND BETWEEN


HURON CONSULTING GROUP INC.


AND


JOHN D. KELLY





--------------------------------------------------------------------------------






SENIOR MANAGEMENT AGREEMENT


SENIOR MANAGEMENT AGREEMENT (the "Agreement"), effective as of January 3, 2017
(the "Effective Date"), by and between Huron Consulting Group Inc., a Delaware
corporation ("Huron"), and John D. Kelly ("Executive").


PRELIMINARY RECITALS


WHEREAS, Huron and its affiliates are engaged in the business of providing
diversified business consulting services (the "Business"). For purposes of this
Agreement (except where the context contemplates otherwise), the term the
"Company" shall include Huron, its subsidiaries and assignees and any successors
in interest of the Company and its subsidiaries;


WHEREAS, the Company currently employs Executive and desires to continue to
employ Executive from and after the Effective Date, and Executive desires to
continue to be so employed by the Company, as set forth herein;


NOW, THEREFORE, in consideration of the premises, the mutual covenants of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.     Employment.


1.1     Title and Duties. The Company agrees to continue to employ Executive,
and Executive agrees to accept such continuing employment with the Company, as
Executive Vice President, Chief Financial Officer for the Employment Period, in
accordance with the terms and conditions of this Agreement. During the
Employment Period, Executive shall have such responsibilities, duties and
authorities as are customarily assigned to such position and shall render such
services or act in such capacity for the Company and its affiliates, as Huron's
Chief Executive Officer (the "CEO") shall from time to time direct. Executive
shall perform the duties and carry out the responsibilities assigned to
Executive, to the best of Executive's ability, in a trustworthy and businesslike
manner for the purpose of advancing the business of the Company and its
affiliates. Executive shall engage in travel as reasonably required in the
performance of Executive's duties. Executive acknowledges that Executive's
duties and responsibilities hereunder will require Executive's full business
time and effort and agrees that, during the Employment Period, Executive will
not engage in any other business activity or have any business pursuits or
interests which materially interfere or conflict with the performance of
Executive's duties hereunder; provided that Executive may, with the approval of
the CEO or his designee, serve on the board of other corporations or charitable
organizations and engage in charitable activities, community affairs, and
teaching.


1.2     Employment Period. The employment of Executive under this Agreement
shall continue, unless one of the parties shall deliver to the other sixty (60)
days' advance written notice of the cessation of Executive’s employment (the
"Employment Period"). Notwithstanding anything to the contrary contained herein,
the Employment Period is subject to termination pursuant to this Section 1.2 and
Sections 1.3, 1.4 and 1.5.


1.3     Termination Upon Death. If Executive dies during the Employment Period,
Executive's employment shall automatically terminate on the date of Executive's
death.






--------------------------------------------------------------------------------




1.4     Termination by the Company.


(a)     The Company may terminate Executive's employment hereunder upon written
notice to Executive as described in Section 10.5. Such termination shall be
effective upon the date notice of such termination is given pursuant to Section
10.5 unless such notice shall otherwise provide.


(b)     For purpose of this Agreement, "Cause" means the occurrence of any of
the following events, as determined in the reasonable good faith judgment of the
CEO:


(i)     the failure of Executive to perform Executive's material duties (unless
such failure relates to any disability, sickness or injury of Executive) which
failure continues for twenty (20) days after the Company has given written
notice to Executive specifying in reasonable detail the manner in which
Executive has failed to perform such duties and affording opportunity to cure;


(ii)     commission by Executive of an act or omission (A) constituting (x) a
felony, (y) dishonesty with respect to the Company or (z) fraud, or (B) that (x)
could reasonably be expected to adversely and materially affect the Company's
business or reputation, or (y) involves moral turpitude;


(iii)     the breach, non-performance or non-observance of any of the material
terms of this Agreement (other than a breach, non-performance or nonobservance
described in clause (i) of this Section 1.4(b)), or any other agreement to which
Executive and the Company are parties, by Executive, if such breach,
non-performance or non-observance shall continue beyond a period of twenty (20)
days immediately after written notice thereof given by the Company to Executive;
or


(iv)     any breach, non-performance or non-observance of any of Sections 6.3,
6.4, or 6.5 of this Agreement; provided that if such conduct occurs while
Executive is employed hereunder, the Company shall allow Executive an
opportunity for a hearing before Huron's Board of Directors (the "Board") prior
to any termination of Executive for Cause.


(c)     Executive shall be deemed to have a "Permanent Disability" for purposes
of this Agreement if Executive is eligible to receive benefits under the
Company's long-term disability plan then covering Executive.


1.5     Termination by Executive. Except as otherwise provided herein, Executive
shall give sixty (60) days' notice to the Company prior to the effectiveness of
any resignation of Executive's employment with the Company. Executive's
termination of employment shall be deemed to be on account of "Good Reason" if
(a)(i) the Company gives notice to Executive that, during the Employment Period,
Executive's primary location of employment with the Company will change to a
location that is more than fifty (50) miles from Executive's primary location of
employment with the Company in Chicago, Illinois, if (ii) Executive gives notice
to the Company that the Company has materially failed to comply with any
material term of this Agreement, or (iii) the Company materially reduces
Executive's base salary or benefits coverage, provided that such reduction is
without Executive's consent, is not warranted by the Company's financial
condition, and is not a change that applies uniformly to similarly-situated
Company executives, (b) the Company does not rescind (or otherwise cure) such
event or condition within the sixty (60) day period following the occurrence of
such event or, if applicable, the date of the notice from Executive to the
Company, and (c) Executive resigns his employment within thirty (30) days after
the end of such sixty (60) day cure period. Any notice from




--------------------------------------------------------------------------------




Executive to the Company under Section 1.5(a)(ii) or (iii) shall be provided
within thirty (30) days after Executive first has knowledge of the applicable
event or condition.


2.     Compensation.


2.1     Base Salary. As consideration for the services of Executive hereunder,
the Company shall pay Executive an annual base salary (the "Base Salary"),
payable in accordance with the Company's customary payroll practices as in
effect from time to time. The CEO shall perform an annual review of Executive's
compensation based on Executive's performance of Executive's duties and the
Company's other compensation policies, provided that Executive's Base Salary
shall not be reduced without Executive's consent unless such reduction is part
of a comparable overall reduction for members of senior management. The term
Base Salary shall include any changes to the Base Salary from time to time.


2.2     Bonus Programs. For each calendar year, Executive shall be eligible for
an annual bonus in an amount determined by the Compensation Committee of the
Board (the "Compensation Committee") based on Executive's performance of
Executive's duties and the Company's other compensation policies (the "Annual
Bonus"). The actual Annual Bonus paid will be based on Company and Executive
performance. Except as otherwise described in this Agreement, Executive's right
to any bonus payable pursuant to this Section 2.2 shall be contingent upon
Executive being employed by the Company on the date the Annual Bonus is
generally paid to executives of the Company.


3.     Equity Awards. Executive shall generally be eligible to participate in
Huron's equity plans from time to time, with the amount of any equity awards,
and the terms and conditions under which they are granted being in the sole
discretion of the Compensation Committee based on Executive's performance of
Executive's duties and the Company's other compensation policies. Such equity
awards shall be subject to the terms of the applicable equity incentive plan of
the Company and granting agreement.


4.     Benefits and Expenses.


4.1     Benefits. During the Employment Period, Executive shall be eligible to
participate in the various health and welfare benefit plans maintained by the
Company for its similarly-situated key management employees from time to time,
including but not limited to paid vacation, medical and dental insurance, and
disability and life insurance at levels as are provided from time to time to
similarly-situated executives of the Company.


4.2     Business Expenses. During the Employment Period, the Company shall
reimburse Executive for all ordinary, necessary and reasonable travel and other
business expenses incurred by Executive in connection with the performance of
Executive's duties hereunder, in accordance with the Company policy. Such
reimbursement shall be made upon presentation of itemized expense statements and
such other supporting documentation as the Company may reasonably require. To
the extent that any such reimbursements are taxable to Executive ("Taxable
Reimbursements"), such reimbursements shall be paid to Executive only if (a) the
expenses are incurred and reimbursable pursuant to a reimbursement plan that
provides an objectively determinable nondiscretionary definition of the expenses
that are eligible for reimbursement and (b) the expenses are incurred during the
Employment Period. With respect to any Taxable Reimbursements, the amount of the
expenses that are eligible for reimbursement during one calendar year may not
affect the amount of reimbursements to be provided in any subsequent calendar
year, the reimbursement of an eligible expense shall be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and the right to reimbursement of the expenses shall not be
subject to liquidation or exchange for any other benefit.






--------------------------------------------------------------------------------




5.     Compensation After Termination.


5.1     Termination For Cause; Resignation Without Good Reason. If,
Executive's employment is terminated by the Company for Cause or if Executive
resigns his employment other than for Good Reason during the Employment Period
then, except as required by law, the Company shall have no further obligations
to Executive (except payment of the Base Salary accrued through the date of said
termination), and the Company shall continue to have all other rights available
hereunder (including, without limitation, all rights under the Restrictive
Covenants at law or in equity).


5.2     Termination Without Cause; Resignation For Good Reason.


(a)     If, Executive's employment is terminated by the Company without Cause or
Executive resigns for Good Reason, then, subject to the terms and conditions of
this Agreement, Executive shall be entitled to receive the following amounts and
benefits:


(i)     an amount in cash equal to one (1) times the sum of Executive's annual
Base Salary and Target Bonus for the year of termination or resignation
(“Severance Pay”) payable to Executive in one lump sum within sixty (60) days
following Executive’s termination of employment;


(ii)     Continuation of medical benefits for twelve (12) months upon the same
terms as exist from time to time for active similarly-situated executives of the
Company, which benefits shall be considered part of, and not in addition to, any
coverage required under COBRA; and


(iii)    An amount in cash equal to the Annual Bonus that Executive would have
earned for the year of termination or resignation had he remained employed for
the year in which his termination or resignation occurs based on satisfaction of
Company performance targets, multiplied by a fraction, the numerator of which is
the number of completed days of employment by Executive (including the date of
termination or resignation) during the year of termination or resignation and
the denominator of which is 365, which amount will be paid to Executive at the
same time that the annual bonus is otherwise payable to the Company’s executives
in accordance with the annual bonus plan.


(b)     The Company shall have no other obligations under this Agreement or
otherwise for periods from and after Executive's employment termination date
(except payment of the Base Salary accrued through the date of said
termination), and the Company shall continue to have all other rights available
hereunder (including, without limitation, all rights under the Restrictive
Covenants at law or in equity).


5.3     Termination Due To Death, Permanent Disability. If Executive's
employment is terminated due to Executive's Permanent Disability or if Executive
dies during the Employment Period, then subject to the terms and conditions of
this Agreement, (a) Executive or Executive's estate, as the case may be, shall
be entitled to receive, in addition to any amounts Executive may be entitled to
receive under the Company's long-term disability plan or other benefit plans,
payment of Base Salary through the date of termination, and (b) Executive and/or
Executive's eligible dependents shall receive continuation of medical benefits
upon the same terms as exist immediately prior to the termination of employment
for similarly-situated active executives of the Company for the six (6)-month
period immediately following the termination of employment (which benefits shall
be considered part of, and not in addition to, any coverage required under
COBRA). The Company shall have no other obligations under this Section 5.3 or
otherwise with




--------------------------------------------------------------------------------




respect to Executive's employment from and after the termination date, and the
Company shall continue to have all other rights available hereunder (including,
without limitation, all rights under the Restrictive Covenants at law or in
equity). Subject to the terms and conditions of this Agreement, Executive or
Executive’s estate shall also be entitled to receive the following amounts and
benefits:


(a) An amount in cash equal to the then-prevailing target amount of Executive's
Annual Bonus ("Target Bonus") for the year of death or disability multiplied by
a fraction, the numerator of which is the number of completed days of employment
by Executive (including the date of termination or resignation) during the year
of termination or resignation and the denominator of which is 365, which amount
will be paid to Executive or Executive’s estate at the same time that the annual
bonus is otherwise payable to the Company’s executives in accordance with the
annual bonus plan.


(b) Full vesting of any outstanding time-based equity awards granted to
Executive, notwithstanding anything to the contrary that may be delineated in
any equity plan or equity award agreement. Performance based equity will be
treated in accordance with the applicable performance share equity agreement
then in effect


5.4     This Section Intentionally Left Blank


5.5     Change of Control.


(a)    The provisions of Sections 5.2 and 5.3 hereof to the contrary
notwithstanding but subject to the other terms and conditions of this Agreement,
if (i) Executive is terminated by the Company without Cause or Executive resigns
her employment for CoC Good Reason (defined below) in either case during the
period commencing on a Change of Control (defined below) and ending on the
second anniversary of the Change of Control (such two year period being the
"Protection Period" hereunder), or (ii) Executive reasonably demonstrates that
the Company's termination of Executive's employment (or an event which, had it
occurred following a Change of Control, would have constituted CoC Good Reason)
prior to a Change of Control was attributable to or intended to facilitate a
Change of Control or was at the request of or instigation of a third party who
was taking steps reasonably calculated to effect a Change of Control (or
otherwise in contemplation of a Change of Control) and a Change of Control
actually occurs within twelve (12) months of such termination or resignation of
Executive (a "Qualifying Termination"), then, subject to the terms and
conditions of this Agreement, Executive shall be entitled to receive the
following payments and benefits:


(i)     an amount in cash equal to one and one-half (1.5) times the sum of
Executive's annual Base Salary and Target Bonus for the year of termination or
resignation;


(ii)     an amount in cash equal to the then-prevailing target amount of
Executive's Annual Bonus ("Target Bonus") for the year of termination or
resignation multiplied by a fraction, the numerator of which is the number of
completed days of employment by Executive (including the date of termination or
resignation) during the year of termination or resignation and the denominator
of which is 365, which amount will be paid to Executive at the same time that
the annual bonus is otherwise payable to the Company’s executives in accordance
with the annual bonus plan;


(iii)anything set forth in any equity plan, equity award or any other provision
of this Agreement between the Company and Executive to the contrary
notwithstanding, all of




--------------------------------------------------------------------------------




Executive’s outstanding equity grants that were awarded at or prior to the time
of the Change of Control shall fully vest upon the occurrence of a Qualifying
Termination; and


(iv)     continuation of medical benefits eighteen (18) months from the date of
such termination or resignation upon the same terms as exist for Executive
immediately prior to the termination or resignation date (which benefits shall
be considered part of, and not in addition to, any coverage required under
COBRA).


Following any termination or resignation of Executive's employment pursuant to
this Section 5.5, the Company shall continue to have all other rights available
hereunder (including, without limitation, all rights under the Restrictive
Covenants and any restrictive covenants set forth in any plan, award and
agreement applicable to Executive, at law or in equity). Subject to Executive's
execution of the Release described in Section 5.6, the payments described in
clauses (i) and (ii) ("Change of Control Severance Pay") shall be paid in a lump
sum within sixty (60) days following Executive's termination or resignation of
employment (or, in the case of a Qualifying Termination that occurs prior to the
Change of Control, within sixty (60) days following the Change of Control). If
the Qualifying Termination occurs prior to a Change of Control, in addition to
the benefits described in clause (iv) of this Section 5.5(a), Executive shall be
paid a lump sum cash payment equal to the difference between (I) the applicable
premium paid by Executive for continuation of medical benefits under COBRA from
the date of the Qualifying Termination through the date of the Change of Control
(the "Pre-CoC Coverage Period") and (II) the amount of the applicable premium
that would have been paid by Executive for continuation of medical benefits
during the Pre-CoC Coverage Period had the provisions of Section 5.5(a)(iv) been
given effect from the date of the Qualifying Termination, which payment shall be
made in a lump sum within sixty (60) days following the Change of Control. If
(and to the extent) that the benefits provided pursuant to Section 5.5(a)(iv)
are taxable to Executive and are subject to Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code"), the amount of the expenses that are
eligible for reimbursement during one calendar year may not affect the amount of
reimbursements to be provided in any subsequent calendar year, the reimbursement
of an eligible expense shall be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred, and the
right to reimbursement of the expenses shall not be subject to liquidation or
exchange for any other benefit.


(b)     Payments and benefits under Section 5.5(a) shall not be subject to
mitigation or offset, except that medical benefits may be offset by comparable
benefits obtained by Executive in connection with subsequent employment. Nothing
in this Section 5.5 is intended to result in duplication of benefits provided by
other provisions of this Agreement.
    
(c)     The Change of Control Severance Pay shall be in lieu of the Severance
Pay otherwise for a termination under Section 5.2 of this Agreement and any
other plan or agreement of the Company, whether adopted before or after the date
hereof, which provides severance payments or benefits. For the avoidance of
doubt, Executive shall not be entitled to payments and benefits under both this
Section 5.5 and any other provision of this Section 5 as the result of his
termination of employment.


(d)     If it is determined that any amount, right or benefit paid or payable
(or otherwise provided or to be provided) to Executive by the Company or any of
its affiliates under this Agreement or any other plan, program or arrangement
under which Executive participates or is a party (collectively, the "Payments"),
would constitute an "excess parachute payment" within the meaning of Section
280G of the Code, subject to the excise tax imposed by Section 4999 of the Code,
as amended from time to time (the "Excise Tax"), then the amount of the Payments
payable to Executive under this Agreement shall be reduced (a "Reduction") to
the extent necessary so that no portion of such Payments payable to Executive is
subject to the Excise Tax.




--------------------------------------------------------------------------------






All determinations required to be made under this Section 5.5(d) and the
assumptions to be utilized in arriving at such determination, shall be made by
an independent, nationally recognized accounting firm mutually acceptable to the
Company and Executive (the "Auditor"); provided that in the event a Reduction is
required, Executive may determine which Payments shall be reduced in order to
comply with the provisions of Section 5.5(de); provided, however that Executive
may not determine such order with respect to any payments that are subject to
Section 409A of the Code. The Auditor shall promptly provide detailed supporting
calculations to both the Company and Executive following any determination that
a Reduction is necessary. All fees and expenses of the Auditor shall be paid by
the Company. All determinations made by the Auditor shall be binding upon the
Company and Executive.


(e)     For purposes of this Agreement, the term "Change of Control" shall be
deemed to have occurred upon the first to occur of the following events:


(i)     any Person becomes the Beneficial Owner, directly or indirectly, of
common stock or voting securities of Huron (not including in the amounts
beneficially owned by such Person any common stock or voting securities acquired
directly from Huron or its Affiliates) representing 40% or more of the combined
voting power of Huron's then outstanding securities; or


(ii)     there is consummated a merger or consolidation of Huron or any direct
or indirect subsidiary of Huron with any Person, other than (A) a merger or
consolidation which would result in the voting securities of Huron outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the securities of Huron or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, (B) a merger or
consolidation effected to implement a recapitalization of Huron (or similar
transaction) after which no Person other than existing security holders is or
becomes the Beneficial Owner, directly or indirectly, of securities of Huron
(not including in the amount Beneficially Owned by such Person any common stock
or voting securities acquired directly from Huron or its Affiliates)
representing 50% or more of the combined voting power of Huron's then
outstanding securities, or (C) a merger or consolidation of a subsidiary of
Huron that does not represent a sale of all or substantially all of the assets
of Huron; or


(iii)     the shareholders of Huron approve a plan of complete liquidation or
dissolution of Huron (except for a plan of liquidation or dissolution effected
to implement a recapitalization of Huron addressed in (ii) above); or


(iv)     there is consummated an agreement for the sale or disposition of all or
substantially all of the assets of Huron to a Person, other than a sale or
disposition by Huron of all or substantially all of the assets of Huron to an
entity at least 50% of the combined voting power of the voting securities of
which are owned by shareholders of Huron.


Notwithstanding the foregoing, a "Change of Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Huron immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Huron immediately
following such transaction or series of transactions.




--------------------------------------------------------------------------------






For purposes of this Change of Control definition, (I) "Beneficial Owner" shall
have the meaning set forth in Rule 13d-3 under the Exchange Act, (II) "Exchange
Act" shall mean the Securities Exchange Act of 1934, as amended from time to
time, (III) "Person" shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (w)Huron or any of Huron's direct or indirect
subsidiaries, (x) a trustee or other fiduciary holding securities under an
employee benefit plan of Huron or any of its Affiliates, (y) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(z) a corporation owned, directly or indirectly, by the stockholders of Huron in
substantially the same proportions as their ownership of stock of Huron and (IV)
"Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.


(f)     For purposes of this Section 5.5 (and distinguished from "Good Reason"
provided under certain other circumstances under this Agreement), the term "CoC
Good Reason" means the occurrence of any of the following within the twenty-four
(24) month period following a Change of Control (or prior to a Change of Control
in connection with a Qualifying Termination) without the express written consent
of Executive:


(i)     any material breach by the Company of this Agreement;


(ii)     any material adverse change in the status, responsibilities or position
of Executive;


(iii)     any material reduction in Base Salary or Target Bonus, other than in
connection with an across-the-board reduction in Base Salaries applicable in
like proportions to all similarly-situated executives of the Company and any
direct or indirect parent of the Company;


(iv)     assignment of duties to Executive that are materially inconsistent with
Executive's position and responsibilities described in this Agreement; and


(v)     requiring Executive to be principally based at any office or location
more than fifty (50) miles from the current offices of the Company in Chicago,
IL.


The foregoing to the contrary notwithstanding, if Huron is acquired as a
subsidiary or division of a reporting company pursuant to Section 13 and Section
15(d) of the Securities Exchange Act of 1934, the fact that Executive is not
named as General Counsel of the reporting company following the Change of
Control shall not constitute CoC Good Reason.
Notwithstanding the foregoing provisions of this paragraph (f), Executive's
termination of employment shall be considered to be on account of CoC Good
Reason only if (A) an event or condition occurs which satisfies the foregoing
provisions of this Section 5.5(f), (B) Executive provides the Company with
written notice pursuant to Section 10.5 that he intends to resign for CoC Good
Reason and such written notice includes (I) a designation of at least one of
Section 5.5(f)(i)-(v) (the "Designated Sections") which Executive believes is
the basis for CoC Good Reason and (II) specifically describes the events or
conditions Executive is relying upon to satisfy the requirements of the
Designated Sections, (C) as of the thirtieth (30th) day following the Company's
receipt of such notice from Executive, such events or conditions have not been
corrected in all material respects, and (D) Executive resigns his employment
within sixty (60) days after the date on which Executive first has actual
knowledge of the occurrence of the events or conditions upon which Executive
relies upon to satisfy any of the Designated Sections.




--------------------------------------------------------------------------------






5.6     General Release. Executive acknowledges and agrees that Executive's
right to receive severance pay and other benefits (including post-termination
equity vesting) pursuant to Section 5.2 and 5.5 of this Agreement (collectively,
the "Severance Benefits") is contingent upon Executive's compliance with the
covenants, representations, warranties and agreements set forth in Section 6 of
this Agreement and, except for those payments and benefits required to be made
or provided by law or pursuant to the express terms of a benefit plan (and other
than those benefits to be provided upon death), such Severance Benefits shall be
conditioned upon Executive's execution and acceptance of the terms and
conditions of, and the effectiveness of, a general release in the standard form
used by the Company at the time of Executive's termination of employment. (the
"Release"); provided, however, that such Release shall not require Executive to
relinquish any rights or claims that (a) arise after his execution of the
Release, (b) relate to indemnification or liability insurance pursuant to the
Company's insurance plans, bylaws or applicable law, or (c) cannot be waived by
law. If Executive fails to comply with the covenants set forth in Section 6 or
if Executive fails to execute the Release or revokes the Release during the
seven (7)-day period following his execution of the Release, then Executive
shall not be entitled to any Severance Benefits. The Company shall provide
Executive with the Release within five (5) days following his termination of
employment (or, in the case of any benefits relating to a Qualifying Termination
occurring prior to a Change of Control, within five (5) days following the
Change of Control). Executive shall be entitled to any such Severance Benefits
only if the Release has been executed, is effective and the applicable
revocation period has expired no later than the date as of which such Severance
Benefits are to be paid (or provided) pursuant to this Agreement and if such
requirements are not satisfied, Executive shall not be entitled to any such
Severance Benefits.


6.     Restrictive Covenants and Agreements.


6.1     Executive's Acknowledgment. Executive agrees and acknowledges that in
order to assure the Company that it will retain its value and that of the
Business as a going concern, it is necessary that Executive not utilize special
knowledge of the Business and its relationships with customers to compete with
the Company. Executive further acknowledges that:


(a)     the Company is and will be engaged in the Business during the Employment
Period and thereafter;


(b)     Executive will occupy a position of trust and confidence with the
Company, and during the Employment Period, Executive will become familiar with
the Company's trade secrets and with other proprietary and Confidential
Information concerning the Company and the Business;


(c)     the agreements and covenants contained in this Section 6 and Sections 7,
8 and 9 are essential to protect the Company and the confidentiality of its
Confidential Information (defined below) and near permanent client relationships
as well as goodwill of the Business and compliance with such agreements and
covenants will not impair Executive's ability to procure subsequent and
comparable employment; and


(d)     Executive's employment with the Company has special, unique and
extraordinary value to the Company and the Company would be irreparably damaged
if Executive were to provide services to any person or entity in violation of
the provisions of this Agreement.


6.2     Confidential Information. As used in this Section 6, "Confidential
Information" shall mean the Company's trade secrets and other non-public
information relating to the Company or the Business, including, without
limitation, information relating to financial statements, customer identities,
potential customers, employees, suppliers, acquisition targets, servicing
methods, equipment, programs,




--------------------------------------------------------------------------------




strategies and information, analyses, marketing plans and strategies, profit
margins and other information developed or used by the Company in connection
with the Business that is not known generally to the public or the industry and
that gives the Company an advantage in the marketplace. Confidential Information
shall not include any information that is in the public domain or becomes known
in the public domain through no wrongful act on the part of Executive. Executive
agrees to deliver to the Company at the termination of Executive's employment,
or at any other time the Company may request, all memoranda, notes, plans,
records, reports and other documents (and copies thereof) relating to the
Business or the Company or other forms of Confidential Information which
Executive may then possess or have under Executive's control.


6.3     Non-Disclosure. Executive agrees that during employment with the Company
and thereafter, Executive shall not reveal to any competitor or other person or
entity (other than current employees of the Company) any Confidential
Information regarding Clients (as defined herein) that Executive obtains while
performing services for the Company. Executive further agrees that Executive
will not use or disclose any Confidential Information of the Company, other than
in connection with Executive's work for the Company, until such information
becomes generally known in the industry through no fault of Executive.


Nothing in this Agreement prohibits Executive from reporting an event that
Executive reasonably and in good faith believes is a violation of law to the
relevant law-enforcement agency (such as the Securities and Exchange Commission,
Equal Employment Opportunity Commission, or Department of Labor), or from
cooperating in an investigation conducted by such a government agency. Executive
is hereby provided notice that under the 2016 Defend Trade Secrets Act (DTSA):
(1) no individual will be held criminally or civilly liable under Federal or
State trade secret law for the disclosure of a trade secret (as defined in the
Economic Espionage Act) that: (A) is made in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
made solely for the purpose of reporting or investigating a suspected violation
of law; or, (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and, (2) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order


6.4     Non-Solicitation of Clients. Executive acknowledges that Executive will
learn and develop Confidential Information relating to the Company's Clients and
relating to the Company's servicing of those Clients. Executive recognizes that
the Company's relationships with its Clients are extremely valuable to it and
that the protection of the Company's relationships with its Clients is
essential.


Accordingly, and in consideration of the Company's employment of Executive and
the various benefits and payments provided in conjunction therewith, Executive
agrees that during the Employment Period and for the longer period ("Restricted
Period") thereafter of (i) the period for which Executive is entitled to receive
severance payments under Section 5.2(a)(i) or, if applicable, Section
5.5(a)(ii), or (ii) twelve (12) months following termination of Executive's
employment with the Company for any reason, Executive will not, whether or not
Executive is then self-employed or employed by another, directly or through
another, provide services that are the same or similar to those services offered
for sale and/or under any stage of development by the Company at the time of
Executive's termination, to any Client of the Company whom Executive:


(a)     obtained as a Client for the Company; or


(b)     consulted with, provided services for, or supervised the provision of
services for during the twelve (12) month period immediately preceding
termination of Executive's employment; or




--------------------------------------------------------------------------------






(c)     submitted or assisted in the submission of a proposal for the provision
of services during the six (6) month period immediately preceding termination of
Executive's employment.


"Client" shall mean those persons or firms for whom the Company has either
directly or indirectly provided services within the twenty-four (24)-month
period immediately preceding termination of Executive's employment and therefore
includes both the referral source or entity that consults with the Company and
the entity to which the consultation related. "Client" also includes those
persons or firms to whom Executive has submitted a proposal (or assisted in the
submission of a proposal) to perform services during the six (6) month period
immediately preceding termination of Executive's employment. For the avoidance
of doubt, for purposes of determining the Restricted Period, the period for
which Executive is entitled to receive severance payments shall be determined
based on the period of Base Salary that is to be paid to Executive as severance
payments, regardless of the period over which the severance pay is actually
paid.


6.5     Non-Interference with Relationships. Executive shall not at any time
during the Restricted Period directly or indirectly solicit, induce or encourage
(a) any executive or employee or other personnel (including contractors) of the
Company, or (b) any customer, Client, supplier, lender, professional advisor or
other business relation of the Company to leave, alter or cease his/her/its
relationship with the Company, for any reason whatsoever. Executive shall not
hire or assist in the hiring of any executive or employee or other personnel
(including contractors) of the Company for that same time period, whether or not
Executive is then self-employed or employed by another business. Executive shall
not at any time directly or indirectly make disparaging remarks about the
Company.


6.6     Modification. If any court of competent jurisdiction shall at any time
deem that the term of any Restrictive Covenant is too lengthy, or the scope or
subject matter of any Restrictive Covenant exceeds the limitations imposed by
applicable law, the parties agree that provisions of Sections 6.3, 6.4 and 6.5
shall be amended to the minimum extent necessary such that the provision is
enforceable or permissible by such applicable law and be enforced as amended.


6.7     Representations and Warranties. Executive has made full disclosure to
the Company concerning the existence of, and delivered copies of any documents
relating to, any contractual arrangement (including, but not limited to, any
non-compete or non-solicitation agreement) that Executive has with any current
or former employer which agreement purports to be in effect as of the Effective
Date or the dates of Executive's intended employment with the Company (other
than the Prior Agreement). Executive represents, warrants and covenants to the
Company that (a) Executive is not a party to or bound by any employment
agreement, noncompete, nonsolicitation (of customers or employees),
nondisturbance (of customers, employees or vendors), or confidentiality
agreement with any previous employer or any other person or entity that would be
violated by Executive's acceptance of this position or which would interfere in
any material respect with the performance of Executive's duties with the
Company, (b) that Executive will not use any confidential information or trade
secrets of any person or party other than the Company in connection with the
performance of Executive's duties with the Company, (c) that Executive will not
at any time breach (or threaten to breach) any such agreement with any such
previous employer or any other person or entity during Executive's employment
with the Company and (d) Executive shall not at any time enter into any
modification of any forgoing such agreement or any new agreement with, waive any
rights of Executive under any agreement with, or acknowledge any amounts due
from Executive to, Executive's previous employer without first obtaining the
prior written consent of the Company in its sole discretion. Executive shall
hereafter immediately disclose to the Company any knowledge of Executive of a
possible or potential violation of any forgoing such agreement occurring at any
time.






--------------------------------------------------------------------------------




7.     Ownership of Intellectual Property. All intellectual property, ideas,
inventions, writings, software and Confidential Information created or conceived
by Executive alone or with others while employed with the Company that relate to
the Company's business or clients or work assigned to Executive by the Company
(collectively, "Materials") constitute "work made for hire" and are the
exclusive property of the Company. If for any reason any Materials cannot
legally constitute a "work made for hire," then this Agreement shall operate as
an irrevocable assignment and agreement to assign to the Company all right,
title and interest in such Materials. Executive will promptly disclose to the
Company in writing all Materials developed during his employment with the
Company, and Executive will execute such documents as may be necessary to
evidence his assignment(s) of all right, title and interest in Materials to the
Company. If Executive claims ownership in any intellectual property, ideas or
inventions that predate his employment with the Company, then Executive will
disclose such claims in writing to the Company's Human Resources Department
before commencing any work for the Company.


8.     Effect on Termination. If, for any reason, this Agreement shall terminate
or Executive's employment with the Company shall terminate, then,
notwithstanding such termination, those provisions contained in this Section 8
and Sections 6, 7, 9 and 10 hereof shall survive and thereafter remain in full
force and effect.


9.     Remedies.


9.1     Non-Exclusive Remedy for Restrictive Covenants. Executive acknowledges
and agrees that the covenants set forth in Sections 6.3, 6.4, and 6.5 of this
Agreement (collectively, the "Restrictive Covenants") are reasonable and
necessary for the protection of the Company's business interests, that
irreparable injury will result to the Company if Executive breaches any of the
terms of the Restrictive Covenants, and that in the event of Executive's actual
or threatened breach of any such Restrictive Covenants, the Company will have no
adequate remedy at law. Executive accordingly agrees that in the event of any
actual or threatened breach by Executive of any of the Restrictive Covenants,
the Company shall be entitled to immediate temporary injunctive and other
equitable relief, without the necessity of showing actual monetary damages or
the posting of bond. Nothing contained herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of damages.


9.2     Arbitration. Except as set forth in Section 9.1, any controversy or
claim
arising out of or related to (i) this Agreement, (ii) the breach thereof, (iii)
Executive's employment with the Company or the termination of such employment,
or (iv) Employment Discrimination, shall be settled by arbitration in Chicago,
Illinois before a single arbitrator administered by the American Arbitration
Association ("AAA") under its National Rules for the Resolution of Employment
Disputes, amended and restated effective as of January 1, 2004 (the "Employment
Rules"), and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. Notwithstanding the foregoing, Rule R-34
of the AAA's Commercial Arbitration Rules amended and restated effective as of
September 1, 2007 (instead of Rule 27 of the Employment Rules) shall apply to
interim measures. References herein to any arbitration rule(s) shall be
construed as referring to such rule(s) as amended or renumbered from time to
time and to any successor rules. References to the AAA include any successor
organization. "Employment Discrimination" means any discrimination against or
harassment of Executive in connection with Executive's employment with the
Company or the termination of such employment, including any discrimination or
harassment prohibited under federal, state or local statute or other applicable
law, including the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disability Act, or any similar federal,
state or local statute.






--------------------------------------------------------------------------------




10.     Miscellaneous.


10.1     Assignment. Executive may not assign any of Executive's rights or
obligations hereunder without the written consent of the Company. The Company
may assign this Agreement without the consent of Executive. Except as otherwise
expressly provided herein, all covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not. In connection with a Change of Control, the Company
shall cause a successor to the Company to explicitly assume and agree to be
bound by this Agreement and any such successor shall explicitly assume and agree
to be bound by this Agreement.


10.2     Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity and without invalidating the remainder of this
Agreement.


10.3     Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.


10.4     Descriptive Headings; Interpretation. The descriptive headings in this
Agreement are inserted for convenience of reference only and are not intended to
be part of or to affect the meaning or interpretation of this Agreement. The use
of the word "including" in this Agreement shall be by way of example rather than
by limitation.


10.5     Notices. All notices, demands or other communications to be given under
or by reason of the provisions of this Agreement shall be in writing and shall
be deemed to have been duly given if (a) delivered personally to the recipient,
(b) sent to the recipient by reputable express courier service (charges prepaid)
or mailed to the recipient by certified or registered mail, return receipt
requested and postage prepaid, or (c) transmitted by telecopy or electronic
mail. Such notices, demands and other communications shall be sent to the
addresses indicated below:


To the Company:    Huron Consulting Group Inc.
550 West Van Buren Street
Chicago, IL 60607
Attention: Patricia Olsen
Facsimile: (312) 583-8701


To Executive:        John D. Kelly


or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. The date in which such notice shall be deemed given shall be (w) the date
of receipt if personally delivered, (x) three (3) business days after the date
of mailing if sent by certified or registered mail, (y) one business day after
the date of delivery to the overnight courier if sent by overnight courier or
(z) the next business day after the date of transmittal by telecopy.


10.6     Preamble; Preliminary Recitals. The Preliminary Recitals set forth in
the
Preamble hereto are hereby incorporated and made part of this Agreement.


10.7     Taxes. All compensation payable to Executive from the Company shall be




--------------------------------------------------------------------------------




subject to all applicable withholding taxes, normal payroll withholding and any
other amounts required by law to be withheld.


10.8     Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement sets forth the entire understanding of the parties, and supersedes and
preempts all prior oral or written understandings and agreements with respect to
the subject matter hereof, including the Prior Agreement, as amended.


10.9     Governing Law. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of Illinois without giving effect to provisions thereof regarding
conflict of laws.


10.10     No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party
hereto.


10.11     Amendment and Waivers. Any provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive.


10.12     Additional Section 409A Provisions. Notwithstanding any provision
contained in this Agreement to the contrary, if (a) any payment hereunder is
subject to Section 409A of the Code, (b) such payment is to be paid on account
of Executive's separation from service (within the meaning of Section 409A of
the Code) and (c) Executive is a "specified employee" (within the meaning of
Section 409A(a)(2)(B) of the Code), then such payment shall be delayed, if
necessary, until the first day of the seventh month following Executive's
separation from service (or, if later, the date on which such payment is
otherwise to be paid under this Agreement). With respect to any payments
hereunder that are subject to Section 409A of the Code and that are payable on
account of a separation from service, the determination of whether Executive has
had a separation from service shall be determined in accordance with Section
409A of the Code. It is the intention of both the Company and Executive that the
benefits and rights to which Executive could be entitled in connection with
termination of employment comply with Section 409A of the Code and the Treasury
Regulations and other guidance promulgated or issued thereunder, and the
provisions of this Agreement shall be construed in a manner consistent with that
intention. If Executive or the Company believes, at any time, that any such
benefit or right does not so comply, it shall promptly advise the other and
shall negotiate reasonably and in good faith to amend the terms of such benefits
and rights such that they comply with Section 409A of the Code (with the most
limited possible economic effect on Executive and on the Company). Neither the
Company nor Executive, individually or in combination, may accelerate any
payment or benefit that is subject to Section 409A of the Code, except in
compliance with Section 409A and the provisions of this Agreement, and no amount
that is subject to Section 409A shall be paid prior to the earliest date on
which it may be paid without violating Section 409A.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates written below.


COMPANY:


HURON CONSULTING GROUP INC.                         
 
By:
 
/s/ James H. Roth
 
Its:
 
CEO
 
Date:
 
January 5, 2017



 


John D. Kelly
 
    /s/ John D. Kelly
 
 
 
John D. Kelly
 
(print name)
 
 
 
 
 
January 5, 2017
 
Date
 
 







